UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM S-1 AMENDMENT NO. 3 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 ADVANCED CANNABIS SOLUTIONS, INC (Exact name of registrant as specified in its charter) Colorado (State or other jurisdiction of incorporation or organization) (Primary Standard Industrial Classification Code Number) 4445 Northpark Drive, Suite 102 Colorado Springs, CO80907 20-8096131 (719) 590-1414 (IRS Employer I.D. (Address, including zip code, and telephone number Number) including area of principal executive offices) Robert L. Frictel 4445 Northpark Drive, Suite 102 Colorado Springs, Colorado 80907 (719) 590-1414 (Name, address, including zip code, and telephone number, including area code, of agent for service) Copies of all communications, including all communications sent to the agent for service, should be sent to: Gregory Sichenzia, Esq. Arthur S. Marcus, Esq. Sichenzia Ross Friedman Ference LLP 61 Broadway – 32nd Floor New York, NY 10006 (212) 930-9700 As soon as practicable after the effective date of this Registration Statement (Approximate date of commencement of proposed sale to the public) If any of the securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933 check the following box: þ If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, please check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.o If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.o If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b­2 of the Exchange Act. Large accelerated filer oAccelerated filer o Non-accelerated filer oSmaller reporting company þ (Do not check if a smaller reporting company) CALCULATION OF REGISTRATION FEE Title of each Class of Securities to be Registered Amount to be Registered Proposed Maximum Offering Price Per Share (1) Proposed MaximumAggregate Offering Price Amount of Registration Fee Common stock (2) Total $ $ $ Offering price computed in accordance with Rule 457 (c). Shares of common stock offered by selling shareholders. (*) Previously paid. Pursuant to Rule 416, this Registration Statement includes such indeterminate number of additional securities as may be required for issuance as a result of any stock dividends, stock splits or similar transactions. The registrant hereby amends this Registration Statement on such date or dates as may be necessary to delay its effective date until the registrant shall file a further amendment which specifically states that this Registration Statement shall thereafter become effective in accordance with Section 8(a) of the Securities Act of l933 or until the Registration Statement shall become effective on such date as the Commission, acting pursuant to said Section 8(a), may determine. 2 PROSPECTUS ADVANCED CANNABIS SOLUTIONS, INC. Common Stock By means of this prospectus a number of our shareholders are offering to sell up to 3,364,700 shares of our common stock which are issuable upon the exercise of outstanding warrants or the conversion of notes. Our common stock trades under the symbol “CANN” on an unsolicited basis in the grey market.On July 22, 2014, the closing price of our common stock was $5.00. The shares owned by selling shareholders may be sold in the over-the-counter market, or otherwise, at prices and terms then prevailing or at prices related to the then current market price, or in negotiated transactions. Although we will receive proceeds if any of our warrants are exercised, we will not receive any proceeds from the sale of the common stock by the selling stockholders. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or passed upon the accuracy or adequacy of this prospectus.Any representation to the contrary is a criminal offense. THESE SECURITIES ARE SPECULATIVE AND INVOLVE A HIGH DEGREE OF RISK.FOR A DESCRIPTION OF CERTAIN IMPORTANT FACTORS THAT SHOULD BE CONSIDERED BY PROSPECTIVE INVESTORS, SEE "RISK FACTORS" BEGINNING ON OF THIS PROSPECTUS. The date of this prospectus is , 2014. 3 PROSPECTUS SUMMARY We were incorporated on November 12, 1987 in Colorado, under the name Promap Corporation.Until August 2013 our primary business involved the sale of maps to the oil and gas industry. On August 14, 2013, we acquired 94% of Advanced Cannabis Solutions, Inc., (“ACS”) a private Colorado corporation.On October 1, 2013 we changed our name to Advanced Cannabis Solutions, Inc. On November 19, 2013 we acquired the remaining 973,000 outstanding shares of ACS in exchange for the issuance of 973,000 shares of our common stock to the former shareholders of ACS.In connection with the transaction, we issued 973,000 Series A warrants to the former ACS shareholders in exchange for a like number of warrants held by the former ACS shareholders.The Series A warrants we issued have the same terms as the warrants exchanged by the former ACS shareholders. We plan to lease growing space and related facilities to licensed marijuana growers and dispensary owners for their operations. Additionally, we plan to provide a variety of services to the cannabis industry, such as compliance support and consulting. The Offering By means of this prospectus, a number of our shareholders/warrant holders are offering to sell: ● up to 973,000 shares of our common stock which they acquired in connection with our acquisition of Advanced Cannabis Solutions, Inc.; ● up to 973,000 shares of our common stock which they may receive upon the exercise of our Series A warrants; ● up to 376,000 shares of our common stock which they may receive upon the conversion of notes; ● up to 42,700 shares of our common stock issuable upon the exercise of Series B warrants we issued to the placement agent for our offering of convertible notes; and ● up to 1,000,000 shares of common stock issuable upon the exercise of Series C warrants we sold to Full Circle Capital Corporation. See the section of this prospectus entitled “Selling Shareholders” for more information. The purchase of the securities offered by this prospectus involves a high degree of risk.Risk factors include the lack of any relevant operating history, losses since we were incorporated, the possible need for us to sell shares of our common stock or other securities to raise capital.In addition, our auditors, in their report on our financial statements for the period ended December 31, 2013 expressed substantial doubt as to our ability to continue in business.See the “Risk Factors” section of this prospectus below for additional Risk Factors. 4 Forward-Looking Statements This prospectus contains or incorporates by reference forward-looking statements, concerning our financial condition, results of operations and business.These statements include, among others: ● statements concerning the benefits that we expect will result from the business activities that we contemplate; and ● statements of our expectations, beliefs, future plans and strategies, anticipated developments and other matters that are not historical facts. You can find many of these statements by looking for words such as “believes”, “expects”, “anticipates”, “estimates” or similar expressions used in this prospectus. These forward-looking statements are subject to numerous assumptions, risks and uncertainties that may cause our actual results to be materially different from any future results expressed or implied in those statements.Because the statements are subject to risks and uncertainties, actual results may differ materially from those expressed or implied.We caution you not to put undue reliance on these statements, which speak only as of the date of this prospectus. To the extent, the information contained in this prospectus, changes in any material respect, we will amend this prospectus. RISK FACTORS This section of the prospectus discloses all material risks known to us.We do not make, nor have we authorized any other person to make, any representation about the future market value of our common stock.In addition to the other information contained in this prospectus, the following factors should be considered carefully in evaluating an investment in our securities.If any of the risks discussed below materialize, our common stock could decline in value or become worthless. We have a limited operating history and may never be profitable.Since we recently commenced operations under our new business plan, it is difficult for potential investors to evaluate our business. We will need to raise additional capital in order to fund our operations.There can be no assurance that we will be profitable or that the shares which may be sold in this offering will have any value. There is substantial doubt about our ability to continue as a going concern.Our financial statements have been prepared on a going concern basis which assumes we will be able to realize its assets and discharge our liabilities in the normal course of business for the foreseeable future.We incurred a loss since Inception (June 5, 2013) resulting in an accumulated deficit of $(1,284,825) as of March 31, 2014 and further losses are anticipated in the development of our business. 5 Our ability to continue as a going concern is dependent upon our becoming profitable in the future and, or, obtaining the necessary financing to meet our obligations and repay its liabilities arising from normal business operations when they come due. There is no guarantee that we will be successful in achieving these objectives. We may be unable to acquire the properties that are critical to our proposed business.Our business plan involves the acquisition of properties which will be leased to marijuana growers.There can be no assurance that we will be able to obtain the capital needed to purchase any properties. Our failure to obtain capital may significantly restrict our proposed operations.We need capital to operate and fund our business plan.We do not know what the terms of any future capital raising may be but any future sale of our equity securities will dilute the ownership of existing stockholders and could be at prices substantially below the price of the shares of common stock sold in this offering.The failure of us to obtain the capital which it requires may result in the slower implementation of our business plan. Our proposed business is dependent on laws pertaining to the marijuana industry. Continued development of the marijuana industry is dependent upon continued legislative authorization of marijuana at the state level.Any number of factors could slow or halt progress in this area.Further, progress, while encouraging, is not assured.While there may be ample public support for legislative action,numerous factors impact the legislative process.Any one of these factors could slow or halt use of marijuana, which would negatively impact our proposed business. As of July 22, 2014, 21 states and the District of Columbia allow its citizens to use medical marijuana.Additionally, voters in the states of Colorado and Washington approved ballot measures last November to legalize cannabis for adult use.The state laws are in conflict with the federal Controlled Substances Act, which makes marijuana use and possession illegal on a national level. The Obama administration has effectively stated that it is not an efficient use of resources to direct law federal law enforcement agencies to prosecute those lawfully abiding by state-designated laws allowing the use and distribution of medical marijuana.However, there is no guarantee that the administration will not change its stated policy regarding the low-priority enforcement of federal laws.Additionally, any new administration that follows could change this policy and decide to enforce the federal laws strongly.Any such change in the federal government’s enforcement of current federal laws could cause significant financial damage to us and its shareholders. Further, and while we do not intend to harvest, distribute or sell cannabis, by leasing facilities to growers of marijuana, we could be deemed to be participating in marijuana cultivation, which remains illegal under federal law, and exposes us to potential criminal liability, with the additional risk that our properties could be subject to civil forfeiture proceedings. The marijuana industry faces strong opposition.It is believed by many that large well-funded businesses may have a strong economic opposition to the marijuana industry.We believe that the pharmaceutical industry clearly does not want to cede control of any product that could generate significant revenue.For example, medical marijuana will likely adversely impact the existing market for the current “marijuana pill” sold by mainstream pharmaceutical companies.Further, the medical marijuana industry could face a material threat from the pharmaceutical industry, should marijuana displace other drugs or encroach upon the pharmaceutical industry’s products.The pharmaceutical industry is well funded with a strong and experienced lobby that eclipses the funding of the medical marijuana movement.Any inroads the pharmaceutical industry could make in halting or impeding the marijuana industry could have a detrimental impact on our proposed business. 6 Marijuana remains illegal under Federal law.Marijuana is a schedule-I controlled substance and is illegal under federal law.Even in those states in which the use of marijuana has been legalized, its use remains a violation of federal law.Since federal law criminalizing the use of marijuana preempts state laws that legalize its use,strict enforcement of federal law regarding marijuana would likely result in our inability to proceed with its business plan. Potential users of our proposed facility may have difficulty accessing the service of banks, which may make it difficult for them to operate.Since the use of marijuana is illegal under federal law,there is a compelling argument that banks cannot accept for deposit funds from businesses involved with marijuana.Consequently, businesses involved in the marijuana industry often have trouble finding a bank willing to accept their business.The inability to open bank accounts may make it difficult for potential tenants of our proposed facility to operate. Laws and regulations affecting the medical marijuana industry are constantly changing, which could detrimentally affect our proposed operations.Local, state and federal medical marijuana laws and regulations are broad in scope and subject to evolving interpretations, which could require us to incur substantial costs associated with compliance or alter its business plan. In addition, violations of these laws, or allegations of such violations, could disrupt our business and result in a material adverse effect on its operations.In addition, it is possible that regulations may be enacted in the future that will be directly applicable to our proposed business.We cannot predict the nature of any future laws, regulations, interpretations or applications, nor can we determine what effect additional governmental regulations or administrative policies and procedures, when and if promulgated, could have on its business. Potential competitors could duplicate our business model.There is no aspect of our business which is protected by patents, copyrights, trademarks, or trade names.As a result, potential competitors could duplicate our business model with little effort. We are dependent on its management and the loss of any of its officers could harm our business.Our future success depends largely upon the experience, skill, and contacts of our officers.The loss of the services of these officers may have a material adverse effect upon our business. Since the market price for our common stock is volatile, investors may not be able to sell any of their shares at a profit.The market price of our common stock has been highly volatile and the market has from time to time experienced significant price and volume fluctuations that are unrelated to our operating performance. Between August 15, 2013, and June 10, 2014 our stock price has ranged from a low of $1.50 per share to a high of $64.64 per share. Factors such as whether we are able to identify and purchase properties and government regulation may have a significant effect on the future market price of our common stock. 7 Quotation of our stock on the OTC Bulletin Board was suspended on March 28, 2014 due to a suspension of trading order issued by the Securities and Exchange Commission.Since April 10, 2014, our common stock has traded under the symbol “CANN” on an unsolicited basis in the grey market and, as of the date hereof, the quotation of our common stock on the OTC Bulletin Board had not resumed.The market for securities traded on the grey market is generally less liquid and more volatile than securities traded on the OTC Bulletin Board or on the platform maintained by the OTC Markets Group. Fluctuations in market prices are not uncommon. No assurance can be given that the grey market for our common stock will continue. Disclosure requirements pertaining to penny stocks may reduce the level of trading activity in the market for our common stock and investors may find it difficult to sell their shares.Trades of our common stock will be subject to Rule 15g-9 of the Securities and Exchange Commission which rule imposes certain requirements on broker/dealers who sell securities subject to the rule to persons other than established customers and accredited investors.For transactions covered by the rule, brokers/dealers must make a special suitability determination for purchasers of the securities and receive the purchaser's written agreement to the transaction prior to sale.The Securities and Exchange Commission also has rules that regulate broker/dealer practices in connection with transactions in "penny stocks".Penny stocks generally are equity securities with a price of less than $5.00 (other than securities registered on certain national securities exchanges or quoted on the NASDAQ system, provided that current price and volume information with respect to transactions in that security is provided by the exchange or system).The penny stock rules require a broker/ dealer, prior to a transaction in a penny stock not otherwise exempt from the rules, to deliver a standardized risk disclosure document prepared by the Commission that provides information about penny stocks and the nature and level of risks in the penny stock market.The broker/dealer also must provide the customer with current bid and offer quotations for the penny stock, the compensation of the broker/dealer and its salesperson in the transaction, and monthly account statements showing the market value of each penny stock held in the customer's account.The bid and offer quotations, and the broker/dealer and salesperson compensation information, must be given to the customer orally or in writing prior to effecting the transaction and must be given to the customer in writing before or with the customer's confirmation. MARKET FOR OUR COMMON STOCK. Quotation of our stock on the OTC Bulletin Board began on August 15, 2013.Trading was suspended on March 28, 2014 due to a suspension of trading order issued by the Securities and Exchange Commission.Since April 10, 2014 our common stock has traded under the symbol “CANN” on an unsolicited basis in the grey market and the quotation of our common stock on the OTC Bulletin Board had not resumed as of the date hereof. Shown below is the range of high and low sales prices for our common stock as reported by the OTC Bulletin Board for the periods presented. 8 Quarter Ended High Low September 30, 2013 $
